Exhibit 10.4

THIRD AMENDMENT TO

TWENTIETH Amended and Restated MASTER LEASE AGREEMENT

 

 

THIS THIRD AMENDMENT TO TWENTIETH Amended and Restated MASTER LEASE AGREEMENT
(“Amendment”) is effective this 6th day of March, 2018 (the “Amendment Effective
Date”) among FC‑Gen Real Estate, LLC, a limited liability company organized
under the laws of the State of Delaware (“Landlord”), having its chief executive
office located at 4500 Dorr Street, Toledo, Ohio 43615‑4040, and Genesis
Operations LLC, a limited liability company organized under the laws of the
State of Delaware (“Tenant”), having its chief executive office located at
101 East State Street, Kennett Square, Pennsylvania 19348.

R E C I T A L S:

A. Landlord and Tenant have previously entered into a Twentieth Amended and
Restated Master Lease Agreement (as amended, the “Lease”) dated as of January
31, 2017.

B. Landlord and Tenant desire to amend the Lease as set forth herein, effective
for all purposes as of the Amendment Effective Date.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions.  Any capitalized terms not defined in this Amendment shall have
the meanings set forth in the Lease.

 

2. Legal Descriptions.  Exhibit A of the Lease is hereby amended by the addition
of Exhibits A-80 through A-83 in the forms attached hereto.



3. Permitted Exceptions.  Exhibit B of the Lease is hereby amended by the
addition of Exhibits B-80 through B-83 in the forms attached hereto

 

4. Facility Information.  Exhibit C of the Lease is hereby amended and restated
in its entirety as set forth on Exhibit C hereto.

 

5. Financial Covenants.  Exhibit U of the Lease is hereby amended and restated
in its entirety as set forth on Exhibit U hereto.

 

6. Affirmation.  Except as specifically modified by this Amendment, the terms
and provisions of the Lease are hereby affirmed and shall remain in full force
and effect. 

 

7. Binding Effect.  This Amendment will be binding upon and inure to the benefit
of the successors and permitted assigns of Landlord and Tenant.

 

8. Further Modification.  The Lease may be further modified only by writing
signed by Landlord and Tenant.





--------------------------------------------------------------------------------

 



 

9. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original hereof, but all of which will constitute
one and the same document.

 

10. Consent of Guarantor.  Each Guarantor shall execute the Consent of Guarantor
set forth below.

 

11. Waivers.  Landlord hereby agrees that it irrevocably waives, and will not
exercise any rights or remedies with respect to (i) any “Default” or “Event of
Default” or other breach under the Lease that has occurred through the Amendment
Effective Date which relates to financial covenants thereunder or which is a
cross-default thereunder that has occurred through the Amendment Effective Date
by virtue of financial covenants contained in other agreements of Tenant and its
Affiliates as to which the counterparty (x) has not declared a default or (y)
has agreed to waive or forebear from the exercise of rights and remedies with
respect thereto and (ii) the failure to pay any default rent and late fees under
the Lease which have accrued through the Amendment Effective Date, if any.
Tenant hereby represents and warrants that as of the date hereof, an Omnibus
Event of Default has not occurred.

12. Reaffirmation.  Landlord and Tenant agree that the Omnibus Agreement shall
remain in full force and effect and shall remain a binding obligation on each
party thereto.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

FC-GEN REAL ESTATE, LLC

 

 

By: /s/ Justin Skiver

Justin Skiver, Authorized Signatory

 

 

 

WELLTOWER INC.

 

 

By: /s/ Justin Skiver

Justin Skiver, Authorized Signatory


(Signing only for the purpose of accepting §1.5 appointment of agency and
agreeing to Secured Party obligations under the Lease.)

 

 

 

GENESIS OPERATIONS LLC

 

 

By: /s/ Michael Sherman

Michael S. Sherman,

Senior Vice President

 

Tax I.D. No.:26-0787826

 

 

 



S-1



--------------------------------------------------------------------------------

 

 

 

FC-GEN OPERATIONS INVESTMENT, LLC

 

 

By: /s/ Michael Sherman

Michael S. Sherman,

Senior Vice President

 

Tax I.D. No.: 27-3237005

 

 

 

EACH SUBTENANT LISTED ON

EXHIBIT C HERETO

 

 

By: /s/ Michael Sherman

Michael S. Sherman,

Senior Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------